DETAILED ACTION

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Franklin Chu	on 06/09/2022.   
The application has been amended as follows:
The listing of the claims according to the Examiner’s Amendment is attached herein.


Allowable Subject Matter
2.	Claims 1, 3-5, 10-12, 14-15, 16, 21-22, and 24-26, are allowed. 
3.  	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach an orthodontic appliance comprising, inter alia: 
a plurality of discrete shell segments, wherein each of the plurality of discrete shell segments comprises a first material having a first elastic modulus, and one or more cavities shaped to receive at least portions of teeth; 
a plurality of discrete elastic material segments, wherein each of the plurality of discrete elastic material segments comprises a second material having a second elastic modulus less than the first elastic modulus; and 
an adhesive, wherein the adhesive couples each of the plurality of discrete elastic material segments to respective adjacent pairs of the plurality of discrete shell segments at an interproximal region therebetween over a continuous attachment region spanning an occlusal, buccal, and lingual surface of the respective adjacent pairs of the plurality of discrete shell segments and thereby forming a single continuous appliance shell; wherein the single continuous appliance shell facilitates repositioning of at least one of a patient’s teeth from a first position towards a second position when worn by the patient and wherein the plurality of discrete elastic material segments are configured to deform when the single continuous appliance shell is worn by the patient, thereby altering a repositioning force applied by the plurality of discrete shell segments to the at least one of the patient’s teeth, in combination with the elements and their arrangements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772